FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-35876

               Plaintiff - Appellee,             D.C. Nos.    1:11-cv-70007-AA
                                                              1:05-cr-30062-AA
  v.

JESUS PACHECO LOZANO,                            MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Federal prisoner Jesus Pacheco Lozano appeals from the district court’s

order denying his 28 U.S.C. § 2255 motion to vacate, set aside or correct his

sentence. We have jurisdiction under 28 U.S.C. § 2253. We review a district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s denial of a section 2255 motion de novo, United States v. Manzo, 675 F.3d

1204, 1209 (9th Cir. 2012), and we affirm.

      Lozano challenges his 2008 guilty-plea conviction of possession with intent

to distribute 50 or more grams of actual methamphetamine on the ground that his

counsel was ineffective by failing to inform him of the possible immigration

consequences of his plea, as required under Padilla v. Kentucky, 559 U.S. 356

(2010). The district court properly denied Lozano’s motion because he cannot

demonstrate prejudice. Lozano was informed of the possible immigration

consequences by the plea agreement and at the plea colloquy, and he has not

shown that “a decision to reject the plea bargain would have been rational under

the circumstances.” See Padilla, 559 U.S. at 372.

      AFFIRMED.




                                         2                                     11-35876